Exhibit 99.1 November 4, 2008 FOR IMMEDIATE RELEASE Contact: Roland E. Breunig, CFO (608-757-6000) PRESS RELEASE Seneca Foods reports record sales, up 14.9% for three months and up 14.7% for six months ended September 27, 2008 Seneca Foods Corporation (SENEA, SENEB) is pleased to report a 14.9% increase in second quarter net sales to $315.4 million compared to last year. The increase in sales is attributable to increased selling prices/improved sales mix of $43.8 million which were offset, in part, by reduced volume of $2.9 million.Net earnings per diluted share were up 33.3% to $4.4 million or $0.36 per share compared to $3.2 million or $0.26 per share.
